Title: To Thomas Jefferson from Richard Henry Lee, 8 July 1779
From: Lee, Richard Henry
To: Jefferson, Thomas


Chantilly, 8 July 1779. Acknowledges TJ’s letter of 17 June. “Every good Whig will wish success to a governor whose principles of action are not the incentives of whim, or the suggestions of partiality; but who is influenced by motives of sound whiggism, which I take to be those of genuine philanthropy‥‥ In Virginia we have properly two frontiers, one bordered by a wilderness, the other by a Sea. Into both of these  issue savages, and into the latter the most savage.” Sketches a comprehensive plan for defending the coasts of Virginia against piratical raiders, not by fixed forts and batteries, which may easily be taken, but by movable ones, that is, naval vessels. Asks how recruiting officers are to be supplied with money for bounties promised to recruits. Approves the placing of Hamilton in irons and the reasons given therefor. Believes the provinces of Holland will soon actively resent British insults to their commerce.
